UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6255



GARY SLEZAK,

                                            Plaintiff - Appellant,

          versus


PARKER EVATT, Commissioner of the South Caro-
lina Department of Corrections; S. R. WITKOW-
SKI, Warden of Perry Correctional Institution;
OFFICER SANDERS, of Perry Correctional Insti-
tution; MICHAEL MOORE, Director of South
Carolina Department of Corrections, in their
individual and official capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-95-2046-4-21BE)


Submitted:   October 23, 1997          Decided:     November 14, 1997


Before HAMILTON and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Gary Slezak, Appellant Pro Se. Andrew Frederick Lindemann, ELLIS,
LAWHORNE, DAVIDSON & SIMS, P.A., Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's orders denying relief

on his 42 U.S.C. § 1983 (1994) complaint and denying his motion for

reconsideration. We have reviewed the record and the district

court's opinion accepting in part the magistrate judge's recommen-

dation and find no reversible error. Accordingly, we affirm on the
reasoning of the district court. Slezak v. Evatt, No. CA-95-2046-4-
21BE (D.S.C. Jan. 17, 1997). We deny Appellant's motion for general

relief. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2